          Case 20-11365     Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                              Matrix Page 1 of 16
The Siegfried Group LLP               Locke Lord LLP                     American Express Company
1201 N. Market Street                 2800 Financial Plaza               Corporate Services Operations
Wilmington, DE 19801                  Providence, RI 02903               AESC-P 20022 North 31st Ave,
                                                                          Mail Code AZ-08-03-11
                                                                          Phoenix, AZ 85027

BDO USA LLP                           ICI Headquarters Group LLC          Jefferson River Capital LLC
PO Box 642743                         290 Heritage Ave                    1330 Avenue of the Americas
Pittsburgh, PA 15264-2743             Portsmouth, NH 03801                New York, NY 10019


RSM US LLP                                                                GPS UK Apprenticeship Agency
5155 Paysphere Circle                                                     Limited
Chicago, IL 60674                                                         Unit 3 GPS House
                                                                          Beenham, Reading RG7 5NF

OMF consultoria deportiva 2017,       Hartford Insurance Company          The Fessenden School
SL (GPS Spain TorFX)                  PO Box 660916                       250 Waltham Street
Carrer de Salvador Allende, 7, 2º     Dallas, TX 75266                    West Newton, MA 02465
La Vall d'Uixó, SPN 12600

Innovative V, LLC                     Massachusetts Youth Soccer          Robert Half Finance & Accounting
1629 4th Avenue SE                    Association                         PO Box 743295
Decatur, AL 35601                     512 Old Union Turnpike              Los Angeles, CA 90074-3295
                                      Lancaster, MA 01523

Woburn Public Schools                 Chase Cardmember Service            Pollack Solomon Duffy LLP
55 Locust Street                      PO BOX 1423                         101 Huntington Avenue
Woburn, MA 1801                       Charlotte, NC 28201-1423            Boston, MA 02199


SAJE Enterprises LLC                  Insight Direct USA, Inc             GreatHorn, Inc.
8 Cornwall Court                      6820 S. Harl Ave                    260 Charles Street
East Brunswick, NJ 08816              Tempe, AZ 85283                     Waltham, MA 02453


Sport Center 481                      HubSpot, Inc.                       Hilton Prague - Quinn Hotels
6841 Collamer Rd                      PO Box 419842                       Praha a.s.
East Syracuse, NY 13057               Boston, MA 02241-9842               Pobřežní 1
                                                                          Prague 8, Hlavni mesto Praha 186
                                                                          00
Town of Medway                        New England Futbol Club             Four Points by Sheraton Bolzano
155 Village St                        31 David Street                     Via B. Buozzi Str. 35
Medway, MA 02053                      Holliston, MA 01746                 Bozen, Trentino-Alto Adige 39100


Bosse Sports Training                 Hopkinton Parks and Recreation      Elm Park Capital Management,
280 Worcester Road                    85 Main Street                      LLC
Framingham, MA 01702                  Hopkinton, MA 01748                 2300 N. Field Street
                                                                          Dallas, TX 75201
          Case 20-11365       Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                                Matrix Page 2 of 16
Bay State Hockey LLC (Jr. Bruins        Wide World of Indoor Sports        WorldStrides Sports
Hockey)                                 621 Pound Hill Rd #200             3060 Washington Rd, Rt 97
121 Donald Lynch Blvd.                  North Smithfield, RI 02896         Glenwood, MD 21738
Marlborough, MA 01752

QDiscovery LLC                          Fairfield Inn & Suites in Fort             IST Plus
125 Eugene O'Neill Drive                Wayne, IN                                  Shakespeare Business Centre
New London, CT 06320                    6021 Lima Road                             London, Lambeth SW98RR
                                        Fort Wayne, IN 46818

DeGrace Group                           Monroe Community Sports Centre             St. Louis Youth Soccer
5 Cabot Road, #461                      Corp                                       Association
Medford, MA 02155                       2700 Brighton-Henrietta Townline           10733 Sunset Office Drive
                                        Road                                       Sunset Hills, MO 63127

Harvard Pilgrim Health Care             St. Marks School                           Champro Sports
P.O. BOX 970050                         25 Marlboro Road                           Dept 8049
Boston, MA 02297                        Southborough, MA 01772                     Carol Stream, IL 60197-5998


RTSW SFM, LLC                           Dell EMC                                   Gitch Sportswear Inc.
Rocky Top Sports World                  PO Box 802816                              9-1140 Sheppard Avenue West
Gatlinburg, TN 37738                    Chicago, IL 60680                          North York, ON M3K 2A2


Danvers Indoor Sports LLC               Triangle Volleyball Club INC
150 R Andover Street                    121 Competition Center Drive
Danvers, MA 01923                       Morrisville, NC 27560


FCUSA Coastal                           Pittsburgh Penguins Elite Amateur Hockey   Buffalo State College Foundation
210 Malapardis Road                     8000 Cranberry Springs Drive, Cranberry    1300 Elmwood Avenue
                                        Twp, PA 16066
Cedar Knolls, NJ 07927                                                             Buffalo, NY 14222


St John's Preparatory School            VolleyFX Volleyball Club                   OREA Hotels s.r.o.
72 Spring St                            PO Box 132                                 Na Pankráci 1062/58
Danvers, MA 01923                       Penfield, NY 14526                         Praha 4, Hlavni mesto Praha
                                                                                   14000

Susan Gang Consulting LLC               Pinnacle Athletics LLC                     Lynch Hockey LLC
1402 Terrace View Drive                 7600 Pinnacle Road                         PO Box 37
Cedar Park, TX 78613                    victor, NY 14564                           Manville, RI 02838


Ref Check LLC                           Skillsoft Corporation                      Second Mile Marketing
P.O. Box 643778                         300 Innovation Way, Suite 201              618 S Gay Street
Vero Beach, FL 32964                    Nashua, NH 03062                           Knoxville, TN 37902
          Case 20-11365     Doc 4-1Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                         Matrix Page 3 of 16
HOF Village, LLC                 Town of Weymouth - Recreation      ASINC LLC
4020 Kinross Lakes Parkway Suite Department                         6601 Pebble Beach Way
200                              1393 Pleasant Street               Lakewood Ranch, FL 34202
Richfield, OH 44286              Weymouth, MA 02189

CRR, LLP                              Twenty-Nine Palms Economic       Acton-Boxborough Regional
545 Salem Street                      Development Corporation          School District Community
Wakefield, MA 01880                   46200 Harrison Place             Education
                                      Coachella, CA 92236              16 Charter Road
                                                                       Acton, MA 01720
Dwyer Arena                           Charles River School             Mission Awards Inc
Niagara University 5795 Lewiston      6 Old Meadow Road                2030 Tonawanda Road
Rd, 1 Monteagle Trail, Lewiston,      Dover, MA 02030                  Giaun, MI 49637
NY 14109

New York State West Youth             Lexington County Soccer Club     Quick Start Camps
Soccer Association                    411 N Lake Dr                    16 Highland St
1200 C Scottsville Road               Lexington, SC 29072              Woburn, MA 01801
Rochester, NY 14624

Holliston Youth Soccer Association PlanSource Benefits                 PGA Tournament Corporation, Inc
PO Box 6003                        Administration, Inc.                100 Ave of the Champions
Holliston, MA 01746                PO Box 932330                       Palm Beach Gardens, FL 33418
                                   Atlanta, GA 31193-2330

Alliance Volleyball Club              City of Warwick (Thayer and      Ten Talents LLC
215 Gothic Court                      Warburton Arenas)                16461 Bricker Road
Franklin, TN 37067                    925 Sandy Lane                   Covington, LA 70433
                                      Warwick, RI 02889

City of Trenton                       Sportsplex of Halfmoon           MetroWest YMCA, Inc.
Trenton Kennedy Recreation            6 Corporate Drive                280 Old Connecticut Path
Center                                Clifton Park, NY 12065           Framingham, MA 01701
3101 West Road
Trenton, MI 48183
Hockey Hall of Fame                   Dedham Public Schools            Princeton Elite Soccer Academy
Brookfield Place                      100 Whiting Road                 Inc
Toronto, ON M5E1X8                    Dedham, MA 0026                  PO BOX 534
                                                                       Princeton, NJ 08542

CM8 Soccer Consulting &               Elite Futsal Charleston          Los Angeles Jr. Kings
Management                            547 Long Point Road, Suite 111   P.O. Box 50204
7 West St, STE 11                     Mt. Pleasant, SC 29464           Long Beach, CA 90815
Walpole, MA 02081

GLS Associates INC                    Saint John's High School         Higher Level LLC
7 Parkridge Rd                        378 Main Street                  3377 S County Trail
Haverhill, MA 01835                   Shrewsbury, MA 01545             East Greenwich, RI 02818
          Case 20-11365     Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                              Matrix Page 4 of 16
Sports Recruits LLC                   LREH California LLC                The Summit Sports and Ice
15 MetroTech Center                   Building - Haverhill               Complex
Brooklyn, NY 11201                    Troy, MI 48099                     9410 Davis Hwy
                                                                         Dimondale, MI 48821

Brian DeWitt                          Central Street Limited Partnership   BB Hockey Group
140 Spencer Road                      85 Central Street                    6577 Pine Ridge Circle
Basking Ridge, NJ 07920               Waltham, MA 02454-0351               Clarkston, MI 48346


Cool Sports LLC                       Katrin Kaarna                        Town of Falmouth
110 South Watt Rd                     664 University Ave                   59 Town Hall Square
Knoxville, TN 37934                   Rochester, NY 14607                  Falmouth, MA 02540


Futsal NH LLC                         Belmont Day School                   Aspia AB
P.O. Box 14                           55 Day School Lane                   Taby C Box 2904
Merrimack, NH 03054                   Belmont, MA 02478                    Taby, Stockholms Lan 18314


Ignite HCM LLC                        UNE Athletics                        Metropolitan Collision
3613 Byron Circle                     11 Hills Beach Rd                    765 Military Road
Frederick, MD 21704                   Biddeford, ME 04005                  Buffalo, NY 14216


New York State Hockey Officials       NXT Sports LLC                       United States Hockey League
Association                           1100 East Hector Street,             (USHL)
P.O. Box 442                          Suite 5025                           850 W Jackson Blvd
Buffalo, NY 14225                     Conshohocken, PA 19428               Chicago, TN 60607

Steel City Selects Girls Hockey       CDW Direct                           Ciotech
Association                           P. O. Box 75723                      41 Rue de Syracuse
c/o 40 Baierl Ice Complex             Chicago, IL 60675-5723               Candiac Quebec, Canada
                                                                           J5R 0B7

TSC Ice LLC                           GPS Conquistadores Inc               Virginia Rush Soccer, Inc.
1535 Washington Street                Luis Vigoreaux ave. 1353             2044 Landstown Centre Way
Braintree, MA 02184                   PMB 706 BOX 766                      Virginia Beach, VA 23456
                                      GUAYNABO, Puerto Rico 00966

Allsport Soccer Arena LLC             Town of West Warwick - Ice Rink      Boss Ice Arena - URI
Old Ferry Road                        100 Factory Street                   1 Keaney Rd
Northampton, MA 01061                 West Warwick, RI 02893               Kingston, RI 02881


Setterwalls Advokatbyrå AB            Sheraton Greensboro                  The Winsor School
Stortorget 23                         3121 W Gate City Blvd                103 Pilgrim Rd
Malmö, Skane Lan SE-203 20            Greensboro, NC 27407                 Boston, MA 02115
         Case 20-11365     Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                             Matrix Page 5 of 16
En Masse 360 LLC                     The U at Starland / University     Goodmans LLP
1 High St Court                      Sports Complex                     333 Bay Street
Morristown, NJ 07960                 645 Washington Street              Toronto, ON M5H 2S7
                                     Hanover, MA 02339

HRC Total Solutions                  Narragansett School Department      Maxwell Medals & Awards
111 Charles Street                   235 South Pier Road                 1296 Business Park Drive
Manchester, NH 03101                 Narragansett, RI 02882              Traverse City, MI 49686


Freeman Development LLC              Rochester Institute of Technology   US Youth Soccer Association
12705 Via Lucia                      25 Lomb Memorial Drive              PO Box 1928
Boynton Beach FL 33436-5827          Rochester, NY 14623-5608            Frisco, TX 75034


DoubleTree by Hilton, Denver-        Skeltons Foreign Auto LLC           UPMC Lemieux Sports Complex
Aurora                               364 State Road                      8000 Cranberry Springs Drive
13696 E Iliff Place                  Bath, ME 04530                      Cranberry Township, MI 16066
Aurora, CO 80014

T3 Travel                            WeGotSoccer                         Walnut Hill School for the Arts
11519 Kingston Pike                  99 Washington St.                   12 Highland Street
Knoxville, TN 37934                  Foxboro, MA 02035                   Natick, MA 01760


The Williston Northampton School Tilton School                           Robert Wood Johnson University
19 Payson Avenue                 30 School Street                        Hospital Somerset
Easthampton, MA 01027            Tilton, NH 03276                        110 Rehill Ave
                                                                         Somerville, NJ 08876

Kelly Knapp                          A.J. Kiddie Trust                   Nichols School-Dann Memorial
83 Hillcrest Rd                      657 Congress Street                 Rink
Fair Haven, NJ 07704                 Portland, ME 04101                  1275 Amherst Street
                                                                         Buffalo, NY 14216

3 OOO LLC                            Bedford Sports Center, LLC (The     Forekicks III - Taunton
85 Bridge Ave                        Edge Sports Center)                 223 Fremont Street
Bay Head, NJ 08742                   191 Harford Road                    Taunton, MA 02780
                                     Bedford, MA 01730

Jason Nicholetts                     Wheaton College Department of       Mike Craigen
23 Avonlea Court                     Athletics                           412 Marine Road West
Spruce Grove, Alberta Canada         26 East Main Street                 Knoxville, TN 37920
T7X4R5                               Norton, MA 02766

Lenti Law, P.A.                      PretiFlaherty                       DE TURF Regional Sports
217 N Westmonte Dr, Suite 1004       P.O. Box 9546                       Complex
Altamonte Springs, FL 32714          Portland, ME 04112-9546             4000 Bay Road
                                                                         Frederica, DE 19946
          Case 20-11365   Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                            Matrix Page 6 of 16
Academia Puertorriquena de          Cathedral of Praise                Thomas Gustafson
Arbitros de Futbol                  3790 Ashley Phosphate Road         9327 Chapel Street
PMB 141 Box 4956                    North Charleston, SC 29418         Portage, MI 49024
Caguas, Puerto Rico 00726

MPGG Properties LLC                 S&S Events Inc.                  Flyers Skate Zone - Voorhees
360 Route 101                       1855 N Banana River Dr.          601 Laurel Oak Road
Bedford, NH 03110                   Merritt Island, FL 32952         Voorhees Township, NJ 08043


Christopher Collins                 The College of Saint Rose        ICENTER
2830 Baird road                     432 Western Avenue               60 Lowell Rd
Fairport, NY 14450                  Albany, NY 12203                 Salem, NH 03079


Jada Blitz Training LLC             TGA Cross Insurance              RB Real Enterprises
4685 Transit Rd                     Emily LeBlanc                    207 East Linden Ave
Williamsville, NY 14221             Wakefield, MA 01880              East Rochester, NY 14445


933 Building, LLC                   Sean O'Brien                     SC Automotive Engineering
933 Lee Road                        29 Musquashicut Ave              7335 Cross County Road
Orlando, FL 32810                   Scituate, MA 02066               North Charleston, SC 29418


Premier Development League, LLC     East Carolina University         City of Apopka, Florida
1715 N West Shore Blvd              Campus Living Finance            120 E Main Street
Suite 825                           Greenville, NC 27858             Apoka, FL 32703
Tampa, FL 33607

Gorham Sports Center                US Specialty Coatings            Payball
215 Narragansett Street             1000 Mcfarland 400 Blvd          17 Crest Road
Gorham, ME 04038                    Alpharetta, GA 30564             Norwalk, CT 06853


CIEE                                John Paul II Catholic School     FC Stars of Massachusetts, Inc.
300 Fore St                         4211 N Okatie Highway            30 Great Road
Portland, ME 04101                  Ridgeland, SC 29936              Acton, MA 01720


MVP Team Gear                       James Island Youth Soccer Club   Creative Church INC
912 Mt Kemble Ave                   PO Box 12752                     P.O Box 310
Morristown, NJ 07960                James Island, SC 29422           Hardeeville, SC 29927


Compete Indoor Sports               Leon Brown                       Chili Soccer Association
576 Pleasant Street                 141 Brigantine Dr. APt 2         PO Box 109
Norwood, MA 02062                   Ocean City, NJ 08226             North Chili, NY 14514
         Case 20-11365      Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                              Matrix Page 7 of 16
TeamSportsInfo.com                    Town of Watertown                  Halebro
171 Gambel Lane                       149 Main Street                    196 Lahey Road
Sedona, AZ 86336                      Watertown, MA 02472                Madoc, Ontario, Canada K0K2K0


Greater Binghamton Sports             David A Halligan                      Players Development Academy
Complex                               2 Greenway Drive                      (PDA)
1500 Airport Road                     Falmouth, ME 04105                    31 Roebling Road
Binghamton, NY 13905                                                        Bernardsville, NJ 07924

STEPS Lacrosse                        Asbury Venture LLC                    East Rochester Union Free
11 Red Oak Row                        3217 Salerno Way                      Schools
Chester, NJ 07930                     Philadelphia, PA 19145                222 Woodbine Avenue
                                                                            East Rochester, NY 14445

Town of Dover                         Perinton Youth Hockey, Inc.           Gilman Surge, LLC
29 Cross Street                       PO Box 1001                           261 West 5th
Dover, MA 02030                       Fairport, NY 14450                    Boston, MA 02127


Samuel Monks                          New England Baseball Enterprises      I-Business Network
317 Brick Blvd                        LLC                                   2617 Sandy Plains Road
Brick, NJ 08723                       PO Box 919                            Marietta, GA 30066
                                      Northborough, MA 01532

Greentree Church                      Discoveries Soccer Club               Christiano Development
125 Schoolhouse Rd                    223 E. Main Street, #109              1273 Hertel Avenue
Egg Harbor Township, NJ 08234         Rock Hill, SC 29731                   Buffalo, NY 14216


The Boks Project LLC                  W.K. McKinley Inc.                    Maxwell Collins
519 Tenby Terrace                     1273 Hertel Avenue                    31 S Main St.
Manchester, MO 63011                  Buffalo, NY 14621                     Natick, MA 01760


XL Soccer World Orlando LLC           Tri-County Community Action           Upper Township
825 Courtland Street                  Agency                                Po Box 205
Orlando, FL 32804                     4474 Post Road                        Tuckahoe, NJ 08250
                                      East Greenwich, RI 02818

3STEP Sports LLC                      City of Rock Hill Parks, Recreation   The Rink at Lehigh Valley
50-E Concord Street                   and Tourism                           3323 7th Street
Wilmington, MA 01887                  P.O. Box 11706                        Whitehall, PA 18052
                                      Rock Hill, SC 29731-1706

Heather Pozen                         Charleston Southern University-       RIchard Gold
61 Montvale Crescent                  Women's Soccer Buc Club               247 Tappan Street
Newton, MA 02459                      9200 University Blvd                  Brookline, MA 02445
                                      Charleston, SC 29406
          Case 20-11365    Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                             Matrix Page 8 of 16
Aaron Esposito                       National Soccer Events (NSE)       Greg Meehan - Meehan Design
3 Foster Lane                        2742 Berringer Station Lane        33 St. Phelims Pl.
Rye, NH 03870                        Knoxville, CO 37932                Cavan Town, Cavan 00000


North Forest Properties E LLC        City of Niagara Falls             Marina Bay Sportsplex LLC
P.O. Box 3107                        745 Main Street                   260 Victory Road
Buffalo, NY 14240-3107               Niagara Falls, NY 14301           Quincy, MA 02171


Gary Mueller                         Burrillville School Department    Red Coat Sports Inc
10 Baltic Place                      PO Box 464                        403 Main Street
Brewster, NY 10509                   Harrisville, RI 02830             Buffalo, NY 14203


Christa Grable                       Pittsburgh Hockey Academy         UPS
8 Bock Lane                          118 Sylvan Spring Lane            28013 Network Place
Baden, PA 15005                      Valencia, PA 16059                Chicago, IL 60673-1280


LECOM HarborCenter                   Connor Misset                     Pennington Athletic Club
100 Washington St                    1381 Guernseytown Road            1440 Lower Ferry Rd
Buffalo, NY 14203                    Watertown, CT 06795               Ewing, NJ 08618


Massachusetts Futsal Association     664 U Ave, LLC                    Irvine Unified School District
70 Tanbark Road                      259 Alexander Street              100 Nightmist
Sudbury, MA 07116                    Rochester, NY 14607               Irvine, CA 92618


Inveera Technologies LLC             Buckingham Properties             Retire My Number
25 Gabriel Ln                        259 Alexander Street              8554 Bell Crescent
Acton, MA 01720                      Rochester, NY 14609               Niagara Falls, ON L2G6Y4


Coelho (Elisa) De Sousa Brito        Francisco António Ferro Cardoso   FAR POST SOCCER CLUB INC
317 Brick Blvd                       Baptista                          PO BOX 5575
Brick, NJ 08723                      Avenida Dr.José Maria Cardoso,    ESSEX JUNCTION, VT 05454
                                     23, 4º frente
                                     Lousã, Coimbra 3200-202
LI Elite Showcases                   Christopher Jordan                Hazel Park Arena
52 bayview ave west                  1412 Franklin Crossing Rd.        1555 E Woodward Heights Blvd.
Lindenhurst, NY 11757                Franklin, MA 02038                Hazel Park, MI 48030


Kelley Walton                        Harter Secrest & Emery LLP        Sean Graham
845 Pipestone Dr.                    1600 Bausch & Lomb Place          426 Bridge Street
Columbus, OH 43235                   Rochester, NY 14604               Westbrook, ME 04092
         Case 20-11365       Doc 4-1      Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                                Matrix Page 9 of 16
Daniel Chouinard                       Solomon Apartment Management        Reading Public Schools
77 Groveland Ave                       LLC                                 Facilities Rental Department
South Weymouth, MA 02190               701 London Square Dr                82 Oakland Road
                                       Clifton Park, NY 12065              Reading, MA 01867

Glenstone Lodge Gatlinburg             Hunain Ali                           Evan DeVitto
504 Historic Nature Trail              L2455 Metroville 3rd Near Paradise   398 Manhattan Avenue, Apt 2R
Gatlinburg, TN 37738                   Bakery Abul Isphanai Road            Brooklyn, NY 11211
                                       Karachi, Sindh 0

Given (Simphiwe) Maqubela              Ocean View Properties                Bob Gannon
19th Clifton Country Road              P. O. Box 385                        963 Parkside Avenue
Clifton Park, NY 12065                 Montrose, CA 91021                   Buffalo, NY 14216


Fayerweather Street School             Niagara Bauer Hockey Challenge       Cherokee Soccer Association, Inc.
765 Concord Avenue                     7871 Carl Road                       157 Railroad St
Cambridge, MA 02138                    Port Robinson, Ontario               Canton, GA 30114
                                       Canada

Embassy Suites Tulsa                   Paul Worsley                         Gustin Properties LLC
3332 S 79th E Ave                      433 Walnut St                        68 Sullivan Street
Tulsa, OK 74145                        Wyandotte, MI 48192                  Manchester, NH 03102


Northtown Center at Amherst            Ecofutbol PR inc                     Spero Homes LLC
1615 Amherst Manor Drive               PO BOX 364801                        20 Radcliffe Ave.
Williamsville, NY 14221                San Juan, Puerto Rico 00936          Providence, RI 02908


Town of Sherborn - Recreation          Woodcliff Hotel & Spa                Sportsplex Inc
Department                             199 Woodcliff Dr.                    90 Ridge Road
19 Washington Street                   Fairport, NY 13057                   North Tonawanda, NY 14120
Sherborn, MA 01770

Kreezee Corporation                    City of Westbrook                    GotSoccer LLC
CP 25008, CP Jean Gauvin               2 York Street                        750 Third Street
Quebec, QC G1X 5A3                     Westbrook, ME 04092                  Neptune Beach, FL 32206


Carolina Football Club                 Ross Hill                            Wall Knights AYF and Cheer
P.O. Box 170343                        317 Brick Boulevard suite 110        PO Box 71
Spartanburg, SC 29301                  Brick, NJ 08723                      Sea Girt, NJ 08750


Avicore Reporting                      Waza Mutambirwa                      Internal Revenue Service
814 Elm St                             317 Brick Blvd                       P.O. Box 7346
Manchester, NH 03101                   Brick, NJ 08723                      Philadelphia, PA 7346
          Case 20-11365     Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                             Matrix Page 10 of 16
Elite Tournaments                     ExpandaBrand Inc.                  Maxwell Philpott
9160 Rumsey Rd                        1005 Alderman Drive                547 Mt Pleasant Avenue
Columbia, MD 21045                    Alpharetta, GA 30005               Providence, RI 02908


Zionsville Youth Soccer               Benjamin Altarescu                Boston Public Schools - FAC MGT
Association                           276 GREENPOINT AVE                1216 Dorchester Ave
P.O. Box 5041                         Brooklyn, NY 11222                Dorchester, MA 02125
Zoinsville, IN 46077

ForeKicks - Norfolk                   Kathleen Finnegan                 Great Lakes Alliance LLP
10 Pine Street                        432 ELM ST                        13940 Cedar Rd
Norfolk, MA 02056                     Stirling, NJ 07980                Cleveland, NH 44118


SanMar Corp                           Town of Gorham - Gorham           Alexis Newman
PO Box 643693                         Recreation                        90 Hiawatha Trail
Cincinnati, OH 45264-3693             75 South Street                   Medford Lakes, NJ 08055
                                      Gorham, ME 04038

Benjamin Murphy                       Josh Shields                      Schuyler Sports Complex, LLC
373 Commonwealth Rd                   800 N. Connecticut                PO Box 145
Wayland, MA 01778                     Royal Oak, MI 48067               Chadwicks, NY 13319


Nicholas M Zotos                      Quintin Anton Smith               Kara Mannion
239 Roxbury Drive                     9010 Six Rivers Lane              97 Peach Hill Road
Ofallon, MO 63366                     Missouri City, TX 77459           Berlin, MA 01503


Amanda Harney                         US LAX Events                     Holiday Inn Express Cheektowaga
44 Millers Lane                       131 Eisenhower Lane North         NE
Montville, NJ 07045                   Lombard, IL 60148                 c/o Jaibali INC Eidelweiss Ski
                                                                        Lodge
                                                                        Cheektowaga, NY 14225
Provident Debit Card                  Stefano Reis Gomes                Florida Elite Soccer Academy
25 Maplewood Avenue                   133 University Ave                87 Weymouth Lane
Portsmouth, NH 03801                  Lowell, MA 01854                  Palm Coast, FL 32164


Shan Jones                            Pennsylvania Classics AC          Maeve Moran
85 Central Street                     118 Doreen Drive                  9 Woodland Road
Waltham, MA 02453                     Hummelstown, PA 17036             New York, NY 10956


Adam Christie                         CET Management UK Limited         Prague Boats s.r.o.
85 Central Street                     14 Beech Avenue                   Nad Vavruskou 19
Waltham, MA 02453                     Mancehster, Manchester M224JE     Prague, Czech Republic 18100
          Case 20-11365   Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                           Matrix Page 11 of 16
Nolan Villeneuve                    Marc J Fritsche                    Aaron McGarvey
8 Rutledge Road                     3403 W. Zuni Brave Trail           4500 Great Oak Dr
Bedford, NH 03110                   Phoenix, AZ 85086                  North Charleston, SC 29418


Auburn Place Hotel & Suites         James Morgan                        Joshua N Pickering
3265 William St                     192 Longsight Lane                  317 Brick Blvd, Suite 110
Cape Girardeau, MO 63703            Rock Hill, SC 29730                 Brick, NJ 08723


GOF, LLC                            GameSheet Inc                       Kings Hammer Soccer LLC
PO Box 120897                       389 Millard Ave                     50 east rivercenter blvd, suite
Nashville, TN 37212                 Newmarket, ON L341Z8                1410
                                                                        covington, KY 41011

Union Volleyball Club               All Sports Assigning                COGENCY GLOBAL INC
PO Box 642                          270 Barclay Court                   122 E 42nd St 18th FL
PeWee Valley, KY 40056              Rochester, NY 14612                 New York, NY 10168


Thomas McEnery                      Moravian College                    Stormers Soccer Club Inc
632 Sedgewood Drive                 1200 Main Street                    19 Bradford Road
Rock Hill, SC 29732                 Bethlehem, PA 18018                 Rochester, NY 14618


Sahlens Sports Park                 Eric M Pritchard                    BSN Sports LLC
7070 Seneca St                      227 Chamberlain Road                P.O. Box 660176
Elma, NY 14059                      Honeoye Falls, NY 14472             Dallas, TX 75266-0176


Titanium Endeavors LLC              The Athletic Campus LLC             Simrita Johal-Virk
2205 Botanica Circle                3195 Brighton Henrietta Town Line   9371 164 A St
Melbourne, FL 32904                 Road                                Surrey, BC V4N5S3
                                    Rochester, NY 14623

Johnson Law Associates PC           Seashore Soccer League INC          Hampton Inn & Suites Knoxville
4474 Post Road                      4915 Arendell St. Ste J., PMB 134   Turkey Creek
East Greenwich, RI 02818            Morehead City, NC 28557             11340 Campbell Lakes Drive
                                                                        Knoxville, TN 37934

Top Hockey Sweden                   City of Tega Cay                    University of Michigan Dearborn
Skagersvägen 1                      7725 Tega Cay Drive                 Athletics
Stockholm, Sweden 12038             Tega Cay, SC 29708                  4901 Evergreen Road


Game Day USA                        Sheraton Sand Key Resort            Victoria Stojanoski
PO Box 5667                         1160 Gulf Blvd.                     51378 Blue Spruce Dr
Naperville, IL 6056                 Clearwater, FL 33767                Macomb, MI 48042
          Case 20-11365      Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                               Matrix Page 12 of 16
Stephanie Stefanovski                  Amber Neumann                      Tyler Evans
51852 Blue Spruce Dr                   872 Koches Ave                     26918 Miela Dr
Macomb, MI 48042                       Brick, NJ 08724                    Chesterfield, MI 48051


Rachel Elliot                          Swithin Elijah Joseph              Danielle Bay
8 Pleasant View Ave                    51684 Blue Spruce Drive            155 Lincoln Road
Northwood, NH 03261                    Macomb, MI 48042                   Phillipsburg, NJ 08865


William Wilson                         Memory to Video Productions, LLC   Lansingburgh Central School
12 Lake View Drive                     2522 Woodward Ave                  District
Lake Saint Louis, MO 63367             Detroit, MI 48201                  576 Fifth Avenue
                                                                          Troy, NY 12182

Rita's Office Cleaning Specialist      Genesee Community College          William Czaja
393 Boynton St                         One College Rd                     26 Basket Lane
Bedford, NH 03110                      Batavia, NY 14020                  Portland, ME 04103


Venus Sinson                           Ashburn Xtreme LA                  Springhill Suites North Canton
14 Oakley Blvd                         42670 Explorer Dr                  5770 Dressler Rd NW
Scarborough, ON M1P 3P2                Brambleton, VA 20148               North Canton, OH 44720


Greater Rochester Visitors             Moksha Hotels                      Electric Bricks LLC
Association                            2227 Old Fort Pkwy                 PO Box 275
45 East Avenue                         Murfreesboro, TN 37129             Moriches, NY 11955
Rochester, NY 14604

Matthew Kindred                        Residence Inn Waltham              Robert Gasior
31560 Bridge St.                       250 2nd Avenue                     2 FOX CT
Garden City, MI 48135                  Waltham, MA 02151                  SOMERSWORTH, NH 03878-
                                                                          1435

Dayna Martinetto                       Worcester Physical Therapy         AMgC Sports
80 Meadow Ct                           Services Inc.                      16424 Magnolia Bluff Drive
Manorville, NY 11949                   30 Glennie St                      Montverde, FL 34756-3511
                                       Worcester, MA 01605

Jacqueline L Holmes                    Alliance Reservations Network      Lauren Armellino
324 Winthrop Street                    428 E. Thunderbird Road, #247      104 East Militia Road
Medford, MA 02155                      Phoenix, AZ 85022                  Whitehouse Station, NJ 08889


Ciardelli Fuel Company Inc             Richard Newton                     Aaron Ghent
467 Nashua Street                      76 Farm Hill Rd.                   2331 Rolling Ridge Dr
Milford, NH 03055                      Leominster, MA 01453               Avon, NY 14414
          Case 20-11365      Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                              Matrix Page 13 of 16
07 NCFC White South G                  The Cart Guy                       Grow To Pro Baseball Group LLC
2301 Redbridge Ln                      465 Tunnel Rd.                     21 Saxony Road
Apex, NC 27502                         Rowe, MA 01367                     Pittsford, NY 14534


Fairport Swimming, Inc.                Robert E Brucken II                 Life Storage
PO Box 81                              19 Outlook Avenue                   777 Mantua Grove Rd
Fairport, NY 14450                     Budd Lake, NJ 07828                 West Deptford, NJ 08066


Columbia Sussex Corporation            Tomas J Minto                       Oshawa Kicks Soccer Club
740 Centre View Blvd                   219 W Walnut                        1401 Phillip Murray Avenue
Crestview Hills, KY 41017              Kalamazoo, MI 49007                 Oshawa, ON L1J 8C4


Erin E Allen                           Lori Vessie                         David Fazekas
2094 Edge Road                         38 Malcolm Street                   5308 Spring Road
Syosset, NY 11791                      Waldwick, NJ 07643                  Verona, NY 13478


Rachel E Smith                         Patrick Keary                       Fusion Lacrosse LLC
902 Bentley Ridge Blvd                 426 Bridge street                   604 West Chestnut Street
Lancaster, PA 17602                    Portland, ME 04102                  West Chester, PA 19380


True Lacrosse Utah                     Rochester District Youth Soccer     Donovan Bewick
2123 East Pinnacle Terrace Way         League, Inc.                        1892 Chelsea Ct.
Salt Lake City, UT 84121               5988 Onyx Drive                     Rochester Hill, MI 48306
                                       Farmington, NY 14425

Bradley Merola                         Flemington Falcons Football         SUNY Geneseo
2156 Keystone Dr                       Association, Inc.                   1 College Circle
Sterling Heights, MI 48310             1 Thames Lane                       Geneseo, NY 14454
                                       Flemington, NJ 08822

Spartan Custom, LLC                    Lori Brown                          Warren Van Blommestein
310 Southport Road                     15 Cherry Lane                      85 Central Street
Roebuck, SC 29376                      Basking Ridge, NJ 07920             Waltham, MA 02453


Iron Mountain                          Dylan Barrett                       John Devaney
P. O. Box 27128                        119 Buck Road                       4 Brentwood Dr
New York, NY 10087-7128                Glassboro, NJ 08028                 Jackson Township, NJ 08527


Hockey Plus                            Prep Network, LLC                   Aitor Fuentes Pares
337 Red Fox Lane                       6901 East Finish Line Road, Suite   2809 Wehrle Dr
Clarksboro, NJ08020                    188                                 Williamsville, NY 14221
                                       Maple Grove, MN 55369
          Case 20-11365     Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                             Matrix Page 14 of 16
Burrstone Inn                         Blaine Soccer Club                 Lloyd Bruce Miller
1777 Burrstone Rd                     1700 105th Ave NE                  400 Victoria Boulevard
New Hartford, NY 13413                Blaine, MN 55449                   Buffalo, NY 14217


Leonard (Lenny) Webb                  Benito Salazar                    Centennial Community Education
60 Zephyr Lake Rd                     511 North Ave NE                  4707 North Road
Greenfield, NH 03047                  Massillon, OH 44646               Circle Pines, MN 55014


Scottsville Ice Arena                 Martin Kenny                      United States Box Lacrosse
PO Box 93015                          933 Lee Rd                        Association
Rochester, NY 14692                   Orlando, FL 32810                 14938 Camden Ave
                                                                        San Jose, CA 95124

Country of Monroe, New York           Gary Witts                        Jersey Central Power & Light
39 west main street                   805 Tanglewood Dr NE              P.O. Box 3687
Rochester, NY 14614                   Massillon, OH 44646               Akron, OH 44309-3687


Anthony Roy                           Howard & Howard Attorneys PLLC    Fabio Alexandre Felix
6821 Black horse Pike,apt 402         450 West Fourth Street            1807 Hertel Avenue
Egg harbor Township, NJ 08234         Royal Oak, MI 48067               Buffalo, NY 14216


Ryan Louis                            Brian Oliver                      Robert Flannery Jr
400 Victoria Blvd                     228 N Creek Crossing              18614 Bungalow Dr
Kenmore, NY 14217                     Rochester, NY 14612               Lathrup Village, MI 48076


The Roslyn Hotel                      Jordan Sullivan                   Vermont Department of Taxes
1221 Old Northern Blvd                120 E Linden Ave                  133 State Street
Roslyn, NY 11576                      Rochester, NY 14445               Montpelier, VT 05602


Gatlinburg Hospitality Association    Days Inn Richmond South           Total Sports Experience LLC
P.O. Box 1368                         6910 Midlothian Tnpk.             880 Elmgrove Road
Gatlinburg, TN 37738                  Richmond, VA 23225                Rochester, NY 14624


Scott Graham                          Keith Miller                      Jack Taylor
664 University Avenue                 11624 Bingham St                  10 Sandhill Rd
Rochester, NY 14607                   Cerrtios, CA 90703                Hudson, NH 03051


Sean Hallas                           Brian Patterson                   Marcus Littlefield
800 Genesee Street                    7316 Santa Monica Blvd            1926 shore road
Buffalo, NY 14036                     West Hollywood, CA 90046          Marmora, NJ 08223
          Case 20-11365     Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                             Matrix Page 15 of 16
Calum Jeffrey                         Calvin Lewis Wickens               Michael Waddell
19 Clifton Country Rd                 278 Bouckhart Ave                  10061 Sterling Ave
Clifton Park, NY 12065                Rochester, NY 14622                Allen Park, MI 48101


Matthew Bambrick                      Jonathan Dark                      Jackie Matzirakis
1247 Chateau Drive                    102b 21st avenue                   2213 Wolford Circle
San Jose, CA 95120                    Seaside Park, NJ 08752             Franklin, TN 37067


Emilio Ycaza                          Alessio De Michele                 Ramona Thomson
1100 Tortuga Circle Northeast         2718 Alexander St                  15 Augusta Cove
St. Petersburg, FL 33702              Endwell, NY 13760                  La Salle, MB R0G0A1


Ryan Hayhurst                         Sara Soenen                        Horizon Dynamic Web Designs,
900 Old Fashioned Way                 3030 S 9th St                      LLC
Newport, NC 28570                     Kalamazoo, MI 49009                PO Box 828
                                                                         Canandaigua, NY 14424

Megan Payne                           Georgie Wilkinson                  Joshua Zitzman
317 Brick Blvd                        317 Brick Blvd                     3170 N. Sheridan Rd
Brick, NJ 08723                       Brick, NJ 08723                    Chicago, IL 60657


Devon Tomson                          Ciara Barnes                       Ralph Thibodeau
19 Clifton Country Rd.                171 Longsight Lane                 50 Highland St
Clifton Park, NY 12065                Rock Hill, SC 29730                Holden, MA 01520


Vinay Vijay (Vincent) Saujani         Kyle Henry Wiswell                 Cheryl Edwards
125 Marlborough Road                  46 Knox Lane                       130 Dean Road
Syracuse, NY 13206                    Berwick, ME 03901                  Massachusetts, MA 02445


Michael Jordan                        Hayden Hollinger                   US Officials LLC
65 Salli Circle                       4500 Great Oak Drive               7025 Kingsmill Ct
Ludlow, MA 01056                      North Charleston, SC 29418         Lakewood Ranch, FL 34202


Beverly Loss                          The Appy Lodge c/o Oaktenn, Inc.   Anna Harris
32 Madison Ave                        PO Box 1520                        1622 Picardy Ct
Flemington, NJ 08822                  Pigeon Forge, TN 37868             Long Grove, IL 60047


Justin Chad Matthews                  Morgan O'Hanrahan                  Darren Jones
85 Central Street                     500 Carlen Avenue                  99 Grayrock Rd
Waltham, MA 02453                     Lexington, SC 29072                Clinton, NJ 08809
            Case 20-11365       Doc 4-1     Filed 06/22/20 Entered 06/22/20 17:50:35 Desc Creditor
                                                 Matrix Page 16 of 16
Baylor Youth Foundation                   Stephan Feldgoise                  Cortland Capital Market Services, LLC
5499 Dexter Drive                         18 Salem Drive                     225 West Washington Street
                                                                             Suite 1450
Merrillville, IN 46410                    Scarsdale, NY 10583                Chicago, IL 60606


Generation Capital LGS, LP                Jefferson River Investors I, LLC       LSTC California, LLC
17 Prince Arthur Avenue                   c/o Jefferson River Capital LLC        P.O. Box 712
3rd Floor                                 1330 Avenue of the Americas            Livermore, CA 94550
Toronto, ON M5R 1B2                       11th Floor
                                          New York, NY 10019
                                                                                 WeWork
Zondervan Enterprises, LLC                Zondervan Enterprises, LLC             77 Sleeper Street Tenant LLC
PO Box 19394                              5863 Governor’s Hill Dr.               77 Sleeper St.
Kalamazoo, MI 49019-0394                  Alexandria, VA 22310-2358              Boston, MA 02210

Commonwealth of Massachusetts             United States Attorney                 Securities and Exchange Commission
Division of Unemployment Assistance       John J. Moakley US Federal             Boston Regional Office
Legal Department                          Courthouse                             33 Arch Street
19 Staniford Street, 1st Floor            One Court House Way, Suite 9200        24th Floor
Boston, MA 02114-2502                     Boston, MA 02210                       Boston, MA 02110-1424
Securities & Exchange Commission          Internal Revenue Service               Massachusetts Dept. of Revenue
100 F Street, NE                          P.O. Box 7346                          Bankruptcy Unit
Washington, DC 20549                      Philadelphia, PA 19101                 P.O. Box 9564
                                                                                 Boston, MA 02114-9564


Office of The United States Trustee       Office of the Attorney General
5 Post Office Square                      Commonwealth of Massachusetts
Suite 1000                                Fair Labor Division
Boston, MA 02109                          One Ashburton Place, 18th Floor
                                          Boston, MA 02108




Portion of Creditor Matrix to be filed
under seal pursuant to Debtors’
Motion to File Portions of Schedules
and Creditor Matrix Under Seal
